Citation Nr: 0009421	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-49 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) Section 306 pension 
benefits in the amount of $8,032.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1948 to July 1952 
and from August 1952 to August 1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Newark, New Jersey.  In 
August 1997, the veteran testified at a personal hearing at 
the RO before a member of the Board.  In December 1997, the 
Board remanded this case to the RO.


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received pension to which he was not entitled 
and recoupment of those benefits would not defeat the purpose 
of pension and would cause enrichment.

3.  The veteran had limited fault in the creation of the 
overpayment and it would cause undue hardship to the veteran 
to collect the overpayment.

4.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA Section 306 pension benefits in the amount of $8,032 would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a November 1972 determination, the veteran was awarded 
entitlement to VA nonservice-connected pension benefits.  In 
addition, he was granted entitlement to special monthly 
pension based on the need for aid and attendance because he 
was blind.  In December 1972, the veteran was informed that 
he had been awarded Section 306 pension benefits and was 
provided a VA Form 21-6896 which informed him of the 
relationship between pension benefits and family income; he 
was specifically advised to notify the VA if there was any 
change in his family income and that if he did not notify the 
VA of these changes immediately, an overpayment would result 
which would be subject to recovery.  Thereafter, the veteran 
was provided this VA Form on one other occasion as well as 
several VA Forms 21-8768 which stated that he was obligated 
to provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  They further stated that when reporting income, 
the total amount and source of all income received should be 
reported.

At this point, the Board is cognizant that the veteran is 
blind and was deemed to need the aid and attendance of 
another person.  There is no evidence that the veteran was 
provided the aforementioned notices in Braille, any audio 
versions, or in any other manner in which he would be able to 
have ready access to the information.

The veteran submitted annual Eligibility Verification Reports 
(EVRs) in which his annual income was reported.  It is 
apparent that these were prepared by others.  In pertinent 
part, in November 1992 an EVR was received in which the only 
income reported was the veteran's Social Security benefits.  

However, during 1992, the veteran and his spouse apparently 
had additional income that was not reported.  This additional 
income raised the veteran's family income level above the 
statutory limit for a veteran receiving aid and attendance 
benefits with a spouse.  Accordingly, the veteran's benefits 
were retroactively terminated effective January 1, 1993.  
This action resulted in the creation of an overpayment of 
Section 306 pension benefits.  The veteran requested a waiver 
of the recovery thereof.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In December 1995, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
Section 306 pension benefits in the amount of $8,032 would 
not be against equity and good conscience 

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1999).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1999).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA of his total income since he submitted 
an EVR which was incorrect.  However, the Board is not 
convinced that the veteran at any time intentionally 
neglected his obligation to report his income given the fact 
that he was unable to read the notification letters due to 
his blindness and the regulations pertaining to income are 
complex.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, as such, 
recoupment of those benefits would not defeat the purpose of 
the benefit and would cause unjust enrichment to the debtor.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  A review of the record shows that according to the 
veteran's last financial status report, his monthly income 
exceeded his expenses by approximately $200.  However, at his 
hearing, the veteran and his spouse explained that they had 
increasing medical expenses.  The veteran did not list any 
medical expenses on his financial status report; thus, his 
monthly debts are underreported.  The RO noted that the 
veteran failed to indicate his full amount of assets, 
however, he did so on his previous financial status report 
and they are modest.  The Board finds that in weighing all of 
the elements of equity and good conscience, the element of 
financial hardship that would be caused by recoupment of the 
debt outweighs the elements which are not in the veteran's 
favor in this particular case especially due to the 
mitigating circumstances with regard to the veteran's degree 
of fault in not fully reporting his family income.  

Accordingly, in view of the above, recovery would be against 
equity and good conscience and waiver of recovery of the 
overpayment is warranted.


ORDER

Recovery of an overpayment of Section 306 pension benefits in 
the amount of $8,032 should be waived.  The benefit sought on 
appeal by the veteran is granted.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

